Citation Nr: 1214795	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  04-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant had active service from June 1986 to October 1993.  

This appeal comes before the Board of Veterans' Appeals (BVA or Board) from a November 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.  The record indicates that in June 2006, after he perfected his appeal to the Board, the appellant proffered testimony before a Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.

After reviewing the claim, the Board, in September 2006, returned the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the action was to ensure that the appellant was informed as to how the VA could assist him in the development of his claim and how he could prevail on his claim for benefits.  Subsequently, the claim was returned to the Board for review.  Yet, after further reading of the claims folder, the Board determined that the claim needed to be forwarded to the Director, Compensation and Pension for a determination as to whether a total disability evaluation could be granted based on an extraschedular basis.  The Director, Compensation and Pension provided an administrative review of the appellant's claim and placed a copy of that review in the claims folder.  The claim has since been returned to the Board for review.  

As reported above, the appellant did provide testimony before a Veterans Law Judge in 2006.  After the claim was most recently returned to the Board, the appellant was notified that the Veterans Law Judge had retired and was no longer at the Board.  The appellant was offered the opportunity to provide testimony before another Veterans Law Judge - an offer he subsequently denied.  Instead, the appellant requested that the appellate review on his claim proceed based on the evidence currently contained in the claims folder.  



FINDINGS OF FACT

1.  The appellant is service-connected for hallux abductor valgus with calcaneal spurs and hammer toes bilaterally, inflammatory gouty arthritis, degenerative joint disease of the thoracic and lumbar segments of the spine with degenerative disc disease, chronic lymphedema of the left and right lower extremities, chronic strain of the left and right feet, the residuals of chronic neck strain, and cavernous hemagioma of the liver with persistently evaluated liver function tests due to exposure to hepatitis B and C.

2.  The appellant's combined rating during the course of the appeal has ranged from 60 to 70 percent.  

3.  The evidence of record indicates the appellant has four years of high school and experience working as a bus driver.  He last worked in 1999. 

4.  The appellant's service-connected disabilities do preclude him from obtaining and retaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to the appellant's service-connected disabilities, from the date of his original claim for benefits, have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the AOJ has substantially satisfied the duties to notify and assist as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue given the favorable nature of the Board's decision with regard to the issue of entitlement to a TDIU rating. 

The appellant has requested a total disability evaluation based on individual unemployability due to his service-connected disabilities.  The appellant's disabilities and the ratings assigned to those conditions are listed below: 

Disability
Rating Percentage
Effective Date
Hallux abductor valgus with calcaneal spurs and hammer toes, bilaterally
10
10/19/1993
Inflammatory arthritis, gout
20
10/19/1993
Degenerative joint disease thoracic and lumbar spines with degenerative disc disease
20
2/12/1998
Hallux abductor valgus with calcaneal spurs, left foot
10
10/19/1993
Chronic lymphedema, right lower extremity 
10
6/25/2002
Chronic lymphedema, left lower extremity
10
6/25/2002
Residuals of chronic cervical strain
0
10/19/1993
Cavernous hemagioma of the liver with persistently elevated liver function tests due to exposure to hepatitis B and C
0
10/19/1993
Combined Rating 
60
Prior to April 13, 2009



Disability
Rating Percentage
Effective Date
Hallux abductor valgus with calcaneal spurs and hammer toes, bilaterally
30
4/13/2009
Inflammatory arthritis, gout
20
10/19/1993
Degenerative joint disease thoracic and lumbar spines with degenerative disc disease
20
2/12/1998
Chronic strain left foot
10
4/13/2009
Chronic strain right foot
10
4/13/2009
Chronic lymphedema, right lower extremity 
10
6/25/2002
Chronic lymphedema, left lower extremity
10
6/25/2002
Residuals of chronic cervical strain
0
10/19/1993
Cavernous hemagioma of the liver with persistently elevated liver function tests due to exposure to hepatitis B and C
0
10/19/1993
Combined Rating 
70
After April 12, 2009

The appellant's combined evaluation was 60 percent prior to April 13, 2009, and 70 percent after April 12, 2009. The appellant and his accredited representative contend that he is unable to maintain substantially gainful employment as a result of the symptoms and manifestations produced by his service-connected disabilities in general. 

A TDIU may be assigned where the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service member's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).  Unemployability associated with advancing age or intercurrent disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19 (2011).  Factors to be considered are the appellant's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 332 (1991). 

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2011), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a) (2011), provide for a TDIU when, due to service-connected disability, a service member is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In exceptional circumstances, where the appellant does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).  A TDIU presupposes that the rating for the service-connected condition is less than 100%, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a service member's employability, the Board cannot overlook the level of education he completed, his professional training and employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).  Generally, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91. 

Pursuant to 38 C.F.R. § 4.16(b) (2011), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2011), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).  Per the Director, Compensation and Pension, in a letter dated May 19, 2010, the appellant's disabilities of the lower extremities and feet are considered one disability for the granting of TDIU benefits under the provisions of 38 C.F.R. § 4.16(a)(1).  In that same letter, the Director of Compensation and Pension also stated:

A review of the claims folder reveals that Individual Unemployability can be granted under the provisions of 38 C.F.R. § 4.16(a)(1).  

It should be noted, despite the unmitigated and incorrect conclusion of the Director, Compensation and Pension, the appellant does not meet the threshold for schedular consideration prior to April 13, 2009, since the appellant had not been assigned a 60 percent evaluation for the disabilities of the lower appendages and his combined evaluation was only 60 percent.  He does however meet the threshold for schedular consideration after April 12, 2009.  Nevertheless, instead of bifurcating the discussion of the issue and making a determination under 38 C.F.R. § 4.16(b)(1) (2011) and then 38 C.F.R. § 4.16(a) (2011), the Board will apply the more restrictive tenets of 38 C.F.R. § 4.16(b)(1) (2011) to the appellant's claim.  As will be seen below, such application is not and will not be prejudicial to the appellant given the Board's positive action on his claim.  

When the percentage requirements of 38 C.F.R. § 4.16(a) (2011) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the service member is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies).  38 C.F.R. §§ 3.321(b), 4.16(b) (2011).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims, hereinafter the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the veteran "was ineligible for 4.16(b) - TDIU consideration."  ld.  In this case, because the RO had not submitted the service member's TDIU claim to the Director of Compensation and Pension for extraschedular consideration, in October 2009, the Board remanded this matter and instructed the RO to do so.  In other words, the Director, Compensation and Pension has been provided with the opportunity to make a determination on this matter.  Because this review has occurred, regardless of whether the Director, Compensation and Pension has issued a determination on the matter, in accordance with case law, the Board may now consider whether a TDIU may be assigned on an extraschedular basis.  

The record reflects that the appellant has completed four years of high school and has experience working as a machine operator.  However, the last time he worked in this field was in 1999.  There is no indication from the appellant's claims folder that he has ever received vocational rehabilitation training or any other specialized training. 

The appellant avers that as a result of his service-connected disabilities, he is unable to obtain and maintain gainful employment.  The appellant's voluminous records from the date of his claim to the present do add credence to the statements made by the appellant.  These records indicate that the appellant has been treated for complaints involving his service-connected disabilities and other disabilities for which service connection has not been granted.  They show that he has very often sought treatment and his doctors have prescribed a multitude of drugs for the pain.  Additionally, the medical records indicate that the appellant's individual service-connected disabilities are not so disabling that they prevent the appellant from obtaining and maintaining gainful employment.  In other words, there is not one particular disability in and of itself that prevents the appellant from obtaining and maintaining gainful employment.  

Nevertheless, VA health care personnel have concluded that the appellant's service-connected disabilities in total do effect his employability.  More specifically, in April 2009, the following was scribed:

	. . . The veteran currently has a high school education.  His past occupation is that of a bus driver and construction worker.  These two conditions both require him to apply pressure to the feet for long periods of time.  At this time, this veteran's chronic food condition would definitely interfere with his ability to obtain any gainful physical employment, to include bus driving, requiring the use of the feet, for prolonged periods of time.  While driving would be considered more sedentary, because of the need of the use of the feet it would definitely interfere with his ability to obtain gainful employment.

With respect to the appellant's lumbar and cervical segments of the spine disorder, a VA health care professional wrote the following:

	. . . At the time, this veteran does have conditions of his cervical and lumbar that is aggravated with any prolonged sitting or standing or rotating of his neck.  He reports increased problems greater than 10 minutes in duration.  At this time, this veteran's cervical and lumbar spine condition would impact or make it difficult for him to maintain any physical or sedentary employment.  

Along with the VA medical treatment records, the appellant's Social Security Administration (SSA) records have been obtained and included in the claims folder.  These records show that the appellant has been awarded SSA benefits.  It is noted that the main disability for which the appellant has been found by SSA to be unemployable is because of a nonservice-connected psychiatric disorder.  The secondary reason (disability) for which the appellant has been found by SSA to be unemployable is as a result of his service-connected orthopedic disorders.  

As indicated above, the Board must make a determination as to whether the appellant may be awarded a TDIU pursuant to the rating criteria found at 38 C.F.R. § 4.16(b)(1) (2011).  The term "substantially gainful occupation" was discussed by the United States Court of Appeals for Veterans Claims (hereinafter the Court), in Faust v. West, 13 Vet. App. 342 (2000).  Although 38 C.F.R. § 4.16(a) (2011) does not specifically define what substantially gainful employment is, it does provide that "marginal employment" is not substantially gainful employment, and thus implies that employment that is more than marginal may be considered to be "substantially gainful employment".  Id. at 355-56; citing Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991) (stating that, for the purposes of § 4.16(a), "substantially gainful employment . . . . suggests a living wage").  The Court also noted that SSA regulations define "substantially gainful activity" as "work that -- (a) involves doing significant productive physical or mental duties; and (b) is done . . . for pay or profit", 20 C.F.R. § 404.1509 (2011), and held that where, the service member became employed, as shown by clear and convincing evidence, at a substantially gainful occupation -- i.e., one that provides annual income that exceeds the poverty threshold for one person, such employment constitutes, as a matter of law, a substantially gainful occupation.  Faust, 13 Vet. App at 355-56. 

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held that for a veteran to prevail in a claim for individual unemployability benefits, it is necessary that the record reflect some factor that takes his case outside the norm.  See also 38 C.F.R. §§ 4.1, 4.15 (2011).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high schedular rating that is assigned is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Moreover, there is no statute or regulation that requires VA to conduct a job market or employability survey to determine whether a claimant is unemployable because of one or more service- connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994). 

Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).  Marginal employment is not to be considered substantially gainful employment.  Factors to be considered, however, will include the veteran's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16 (2011). 

Upon reviewing the appellant's case, the Board finds that the reasoning found in Hodges v. Brown, [5 Vet. App. 375 (1993)], et. al., does apply to this case.  [The established VA policy is that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities shall be rated as totally disabled."  Id.]  While the medical records are not without some ambiguity, the VA medical records contain repeated statements from a health care professional that indicates that the service member is totally disabled as a result of his service-connected disabilities. 

As previously noted, the record contains the medical records and statements used by the SSA with respect to finding the appellant disabled.  The SSA has clearly found that the orthopedic disabilities are a disabling disability.  While they may not be a primary reason for finding the appellant disabled, they do, per the SSA, contribute to his disability.  The Court, in Martin v. Brown, 4 Vet. App. 136 (1993), has said that the results obtained by the SSA are pertinent when the VA makes a determination concerning unemployability.  However, from that same decision, the Court has said that the decision by the SSA will not be controlling for purposes of VA adjudications. 

The record does not contain any medical records that would fully contradict the appellant's written statements and his testimony that he is unable to work as result of his service-connected disabilities.  Given the impact his service-connected disabilities have on his employability is within his personal observation, the Board finds that the appellant's numerous statements on this matter to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the appellant has provided a generally consistent account, to include solely for the purpose of obtaining medical care and treatment.  Moreover, the objective medical findings tend to corroborate his account of symptomatology.  Thus, to this extent, the Board finds the appellant's statements on these matters competent, credible and highly probative evidence, and they tend to support the claim.  See also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

Medical evidence that contradicts the determination made by the SSA, and more importantly, the VA health care provider who has examined the appellant, has not been presented, nor are they contained in the claims folder.  It is the Board's opinion that because of the manifestations produced by the disorders along with the complaints caused by his disabilities, it would be unlikely that the appellant would be able to procure a job that would reasonably accommodate the care and treatment of said disability.  The Board would further point out that the Director, Compensation and Pension insinuated that this was the case when he wrote in his letter of May 2010 that a TDIU could be granted under the provisions of 38 C.F.R. § 4.16(b)(1) (2011).

In determining whether a TDIU is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When evaluating the appellant's service-connected disabilities in toto and their effect on his ability to obtain and maintain gainful employment, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a non-service connected condition, 38 C.F.R. § 3.102 (2011) [which requires that reasonable doubt be resolved in the appellant's favor] dictates that such signs and symptoms be attributed to the service-connected condition(s).  See Mittleider v. West, 11 Vet. App. 181 (1998).  Hence, although the entire record is not without a measure of ambiguity due to the appellant's other nonservice-connected disabilities, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  Therefore, pursuant to 38 C.F.R. § 4.16(b)(1) (2011), it is the decision of the Board that the appellant's service-connected disabilities render him unable to attain and maintain gainful employment, and a total disability rating for compensation based on individual unemployability due to his service-connected disabilities is warranted.  The appellant's claim is therefore granted.  

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings", or more specifically a staged TDIU, in accordance with Fenderson v. West, 12 Vet. App. 119 (1999), supra.  However, the Board finds that the evidence demonstrates more consistently and throughout the appeal that the appellant meets the criteria for a total disability evaluation from the date of his claim.  Therefore, the assignment of staged evaluations in this case is not necessary.


ORDER

Entitlement to a TDIU, from the date of the appellant's original claim for benefits, is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


